SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

284
CA 12-02010
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


LINDA J. CASH, AS ADMINISTRATRIX OF THE ESTATE
OF PENNY C. RIETHMILLER, DECEASED,
PLAINTIFF-RESPONDENT,

                     V                             MEMORANDUM AND ORDER

CHARLES R. HILL, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


HAGELIN KENT LLC, BUFFALO (BRENT C. SEYMOUR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Michael L. Nenno, A.J.), entered April 5, 2012. The order denied the
motion of defendant Charles R. Hill for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, the motion of defendant
Charles R. Hill is granted and the complaint is dismissed against him.

     Same Memorandum as in Hill v Cash ([appeal No. 1] ___ AD3d ___
[May 2, 2014]).




Entered:   May 2, 2014                           Frances E. Cafarell
                                                 Clerk of the Court